



Exhibit 10(s)


CenterPoint Energy, Inc.
Summary of Senior Executive Officer Compensation


The following is a summary of compensation paid to the Chief Executive Officer,
Chief Financial Officer, Executive Vice President and President - Electric
Division and Executive Vice President - Natural Gas Distribution identified
below (to whom we collectively refer as our “senior executive officers”) of
CenterPoint Energy, Inc. (the “Company”). For additional information regarding
the compensation of the senior executive officers, please read the definitive
proxy statement relating to the Company’s 2020 annual meeting of shareholders to
be filed pursuant to Regulation 14A.


Base Salary. The following table sets forth the annual base salary of the
Company’s senior executive officers effective April 1, 2020:
Name and Position
 
Base Salary
Scott M. Prochazka*
President and Chief Executive Officer
 
$
1,323,000



Xia Liu
Executive Vice President and Chief Financial Officer
 
$
620,000


Tracy B. Bridge**
Executive Vice President and President - Electric Division
 
$
560,000


Scott E. Doyle
Executive Vice President - Natural Gas Distribution
 
$
500,000





Short Term Incentive Plan. Annual bonuses are paid to the Company’s senior
executive officers pursuant to the Company’s short term incentive plan, which
provides for cash bonuses based on the achievement of certain performance
objectives approved in accordance with the terms of the plan at the commencement
of the year. Information regarding awards to the Company’s senior executive
officers under the short term incentive plan is provided in definitive proxy
statements relating to the Company’s annual meeting of shareholders. In February
2020, the Compensation Committee of the Company approved the following:


•
No changes were made to Mr. Prochazka’s short-term incentive target of 115%*;

•
No changes were made to Ms. Liu’s short-term incentive target of 75%;

•
No changes were made to Mr. Bridge’s short-term incentive target of 75%**; and

•
No changes were made to Mr. Doyle’s short-term incentive target of 65%.



Long Term Incentive Plan. Under the Company’s long term incentive plan, the
Company’s senior executive officers may receive grants of (i) stock option
awards, (ii) stock appreciation rights, (iii) stock awards, (iv) restricted
stock unit awards, (v) cash awards and (vi) performance awards. The current
forms of the applicable award agreements pursuant to the Company’s long term
incentive plan are included as exhibits hereto. In February 2020, the
Compensation Committee of the Company approved the following:


•
No changes were made to Mr. Prochazka’s long-term incentive target of 450%*;

•
Ms. Liu’s long-term incentive target was increased from 190% to 225%;

•
No changes were made to Mr. Bridge’s long-term incentive target of 170%**; and

•
Mr. Doyle’s long-term incentive target was increased from 150% to 170%.



* On February 19, 2020, Mr. Prochazka resigned from his position as President
and Chief Executive Officer of the Company.
** On February 25, 2020, Mr. Bridge retired from his position as Executive Vice
President and President - Electric Division of the Company.



